DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 51-52, 55, 57-59, 61-62, 65, 67-69 have been amended. Claims 51-70 are pending.

Claim Construction
Independent claims recite limitations – 
“tasks to be completed to prepare for”, “playlist of the content items for preparing for the upcoming event”, which is construed to be an intended use for the tasks and the playlist.  
“An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Although “[s]uch statements often . . . appear in the claim’s preamble,” a statement of intended use or purpose can appear elsewhere in a claim. See In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987). 
Here, completing a task by a person for purposes of preparing for upcoming event is indistinguishable from a task completed by the person for some other purpose.  Analogously, generating a playlist for preparing for the event is indistinguishable from generating a playlist for some other purpose.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims recite limitation “generating a set of separate tasks” and “transmitting a command to generate a user interface on a user device”.   These limitations are not supported by the specification as originally filed.  No details explaining how one of ordinary skill in the art would implement such a limitation were provided in the specification.  Although such functionality might be a reasonable assumption, it is still not an original disclosure.
The dependent claims further carry the same deficiency and likewise rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Independent claims recite -“receiving a selection of an upcoming event made using the user interface”, which is vague and the specification does not provide a clarification of the required functionality.  
First, it is not clear of whom makes the selection, the user, or if the selection is performed by the processing system.  Second, it is not clear if the verb “made” corresponds to the event or the selection – i.e. event made using the interface or a selection is made using the interface.
Independent claims recite – “a set of separate tasks”.  A set by a definition is a group of elements, which comprise zero or more elements.  Assuming, that the claimed set is a non-empty set, than the set by any definition is allowed to have only a single element, i.e. a single task.  Thus, it is not clear if the set of separate tasks is required to have more than one tasks or if the set is allowed to have a single separate task (i.e. task in the set is separate from tasks not in the set).  Given, the lack of the support and explanation in the specification is it’s undue to determine of what is required by the claims.
Due to the 35 USC § 112 rejections, the claims have been treated on their merits as best understood by the examiner.  The dependent claims further carry the same deficiency and likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 51, 56-57, 61, 66-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (2018/0188054) in view of Dave et al. (US 2014/0070945).

Regarding claim 51, Kennedy teaches a method of generating curated playlists, comprising: 
transmitting a command to generate a user interface on a user device (F10-11); 
receiving a selection of an upcoming event made using the user interface (F10, [0109], [0111]);
obtaining, from a separate application (F2:171, 172, 150), data related to the upcoming event (F13:1306, 1308, [0047], [0093]-[0094], [0118] “the navigation application which accesses map information and traffic information from external sources”); 
generating a set of separate tasks to be completed ([0125], [0127], [0137] “parking information is provided for parking at the Mall”) to prepare for the upcoming event ([0092], [0098]-[0099], [0130], [0137], [0140]) based on the obtained data ([0098]-[0099] as in fastest route is selected, which is based on traffic report and user location [0100] “If the traffic monitoring engine detects a change in traffic, this may be communicated”, [0102]); 
determining a content format for content items corresponding to the set of separate tasks based on at least one of a content format preference ([0059], [0081]-[0083], [0093]-[0095], [0119], [0137]), a knowledge level, or a proficiency level associated with a user profile ([0048], [0085]); and 
generating a curated playlist of the content items for preparing for the upcoming event ([0084], [0100], [0106]), wherein the content items are selected for the curated playlist based on the set of separate tasks and the determined content format ([0047], [0049], [0090], [0121], [0137]).

Kennedy teaches building a playlist for a user planning a trip along a specified route.  Wherein an upcoming trip is an event and completing a trip along the specified route which includes “travel obviously be a set of separate tasks to be completed in the upcoming trip event.
However, to merely obviate such reasoning Dave discloses generating a set of separate tasks ([0014] “generation of reminders for tasks related to the event” “to obtain a reservation”, “to depart”,  [0019] “user event may be separated into individual tasks and reminders may be created for the individual tasks and presented based on current conditions”, [0023]) to be completed to prepare for the upcoming event based on the obtained data ([0015], [0017] “reminder may be tied to the completion of a prior task associated with the event ( e.g., the arrival at a destination location associated with a first task may trigger the presentation of a reminder associated with a subsequent task”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kennedy to generate a set of separate tasks to prepare for the upcoming event as disclosed by Dave.  Doing so would provide an application with an awareness of the tasks associated with different types of events (Dave [0002]). 

NOTE in analogous art Neves (US 8,568,240) discloses the above limitation in the Abstract and further obviates the teachings of Kennedy.


transmit a command to generate a user interface on a user device; receive a selection of an upcoming event made using the user interface; 3Application No. 16/208,093Docket No.: 003597-1949-101 Amendment dated April 22, 2021 Reply to Office Action dated January 26, 2021 obtain, from a separate application, data related to the upcoming event; generate a set of separate tasks to be completed to prepare for the upcoming event based on the obtained data; determine a content format for content items corresponding to the set of separate tasks based on at least one of a content format preference, a knowledge level, or a proficiency level associated with a user profile; and generate a curated playlist of the content items for preparing for the upcoming event, wherein the content items are selected for the curated playlist based on the set of separate tasks and the determined content format. 
Claim 61 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 56 and 66, Kennedy as modified teaches the method and the system, wherein the content format preference identifies a preference for visual content or a preference for audio content, and the content format is determined in accordance with the preference for visual content or the preference for audio content (Kennedy [0120], [0130]-[0132]).

Regarding claims 57 and 67, Kennedy as modified teaches the method and the system, further comprising receiving a user input indicating at least one of the upcoming event, a time or date of the upcoming event, the task, or the content format preference (Kennedy [0120], [0130]-[0132]).

Claims 52-54, 58-59, 62-64, 68-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy and in further view of Rose (US 2015/0032769).

Regarding claims 52 and 62, Kennedy does not explicitly teach, but Rose discloses the method and the system, wherein the upcoming event is a concert to be performed by an artist and the set of tasks comprises at least one of listening to a song or viewing a video by the artist ([0021], [0041]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Kennedy to concert events as disclosed by Rose.  Doing so would allow a user could get a better feel of what the concert might be like which result in a music might purchase (Rose [0041]).

Regarding claims 53 and 63, Kennedy as modified teaches the method and the system, wherein the content items are selected for the curated playlist further based on a listening history associated with the user profile (Kennedy [0048], Rose [0040]).

Regarding claims 54 and 64, Kennedy as modified teaches the method and the system, further comprising selecting for the curated playlist content items about at least one of the band's history, musical genre, musical style, lyrics, related music, or related videos (Kennedy [0060], [0077], [0132], Rose [0038], [0044]).

Regarding claims 58 and 68, Kennedy as modified teaches the method and the system, wherein the separate application is a calendar application (Dave [0020]), the method further comprising: receiving data from the calendar application (Rose [0027], [0034]); and determining at least one of the upcoming event or a date of the upcoming event based on the data (Kennedy [0093], [0134], Rose [0036], [0043]).

Regarding claims 59 and 69, Kennedy as modified teaches the method and the system, wherein the content items are selected for the curated playlist further based on the determined date of the event (Kennedy [0093], [0134], F14:1402).

Claims 60 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy as modified by Rose and in further view of Doucette et al. (US 2018/0374375).

Regarding claims 60 and 70, Kennedy as modified does not explicitly teach, but Doucette discloses the method and the system, further comprising: determining an urgency level of preparing for the upcoming event prior to the date ([0206], [0210]), wherein the content items are selected for the curated playlist further based on the determined urgency level ([0212]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Kennedy to include urgency level of preparing for the upcoming event as disclosed by Doucette.  Doing so would facilitate in maximizing user performance and maximum throughput of delivered content received by the user (Doucette [0232]).

Claims 55 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (2018/0188054) in view of Terhark et al. (US 2018/0232751).

Regarding claims 55 and 65, Kennedy does not explicitly teach, but Terhark discloses, wherein the upcoming event is a meeting with a named entity, and the task comprises reviewing at least one of a social media profile, website, or article associated with the named entity ([0211]).
.

Claims 51 and 61 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Dave et al. (US 2014/0070945) in view of Otto et al. (2017/0032256).

Regarding claim 51 and 61, Dave teaches a method of generating curated playlists and a system method of generating curated playlists, comprising: transmitting a command to generate a user interface on a user device ([0027] “a reminder user interface and the task-based reminders may be generated and presented using the included user interface”, F4); 
receiving a selection of an upcoming event made using the user interface ([0012] “event for which the user ay desire to receive one or more reminders”);  
obtaining, from a separate application, data related to the upcoming event ([0012]-[0013], [0014] “identify additional information related to the event”, “determined that a received email includes information for a dinner reservation”); 
generating a set of separate tasks ([0014] “generation of reminders for tasks related to the event” “to obtain a reservation”, “to depart”,  [0019] “user event may be separated into individual tasks and reminders may be created for the individual tasks and presented based on current conditions”, [0023]) to be completed to prepare in for the upcoming event based on the obtained data ([0015], [0017] “reminder may be tied to the completion of a prior task associated with the event ( e.g., the arrival at a destination location associated with a first task may trigger the presentation of a reminder associated with a subsequent task”); 

generating a curated 

Dave does not explicitly teach, however Otto discloses determining a content format for content items corresponding to the set of separate tasks based on at least one of a content format preference  ([0032], [0034]-[0035]), a knowledge level, or a proficiency level associated with a user profile ([0049] see user’s “profession”) and
generating a curated playlist of the content items for preparing for the upcoming event ([0029]), wherein the content items are selected for the curated playlist based on the set of separate tasks  and the determined content format ([0035]-[0036]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Dave to include format preferences and playlist as disclosed by Otto.  Doing so would help predicting a user's future context for playing media so that media may be readily available to play back (Otto [0022]).

Response to Arguments
The prior rejections of claims 51-70 under 35 U.S.C. 101, have been withdrawn as necessitated by the amendments.
04/23/2021, with respect to the amended claims, have been fully considered but they are not persuasive. 

The applicant argues – “Kennedy does not obtain, from a separate application, data related to the upcoming event and then uses that obtained data to generate a set of separate tasks to be completed to prepare for the upcoming event based on the obtained data”.
The arguments are not persuasive.  Kennedy clearly teaches that the data for the upcoming road trip is obtained from the weather, traffic or parking applications.  Such information is clearly determined in advance of the trip and updated dynamically during the trip, which provides a preparation for the trip (event).  The user is presented to plurality of different tasks, such as driving in heavy traffic conditions or hazardous weather and parking.  Clearly, a set of separate tasks is determined for the user.
Therefore, Kennedy fully teaches “generate a set of separate tasks to be completed to prepare for the upcoming event” as required by the independent claims.
Applicant's remaining arguments in regard to the presently amended claims are addressed in the updated rejections to the claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        April 29, 2021